DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


1- This office action is a response to an application filed on 07/27/2020, in which claims 28-47 are currently pending. The application is a national stage entry of PCT/EP2019/050132, International Filing Date: 01/04/2019 and claims foreign priority to 18154475.0, filed 01/31/2018.

Election/Restrictions
2- In their latest response on 02/04/2022, the Applicants elected without traverse to prosecute the invention of De Groot et al., group I, claims 29-30, 32-38 and 39-44, dependent of generic claims 28, 40, in addition to independent claim 45.  Group II, i.e. Claims 46-47, is hereinafter cancelled.
without traverse in the same reply filed on 2/04/2022.

Information Disclosure Statement
3- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
4- The Abstract is objected to because of the following:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

5- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
6- The drawings were received on 07/27/2020. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 28-30, and 31-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-As to claims 28, 42, which read “grating … self-supporting”, and Claims 40, 42, and 45, which read “general geometry”, the underlined clauses are vague and unclear to the Examiner, as they do not point to a common and well known terminology in the art nor to a specific aspect with enough description in the claim language to adequately the meets and bounds of the claimed invention. These clauses can have different meanings which presents indefiniteness issues.
Claims 29-39 and 41-44 are similarly rejected by virtue of their dependence on claims 28 and 40.

-As to claims 30, 40-41, 45, it is not clear as to what corresponds the “harmonic of a phase stepping signal” when diffracting light over a grating. Does the “harmonic” point to the frequency harmonic of the diffracted signal from the phase grating? Or does it correspond to the spatial harmonic, or the number, of a corresponding diffraction order from the grating, or to any other signal parameters for which a “harmonic” can be determined?

Claims 39-44 are similarly rejected by virtue of their dependence on claim 40.
	
-As to Claim 44, which reads “wherein the selecting values for the least one parameter comprises selecting values for the least one parameter that minimizes a grating efficiency of the (±1, ±1) diffraction orders” and which depends on claim 43 which claims similar selecting that minimizes a grating efficiency of  (±2, 0) and (0,±2) diffraction orders. It is not clear whether the minimizing of grating efficiency of the (±1, ±1) diffraction orders is an additional minimizing to those of the orders in Claim 43, or whether the orders are minimized separately. In this latter case, it is not clear how the selecting of the geometrical parameter can target the two sets of diffraction orders.

Claim Rejections - 35 USC § 101

9- 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10- Claims 39-44 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
An invention is patent eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[laws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLSBanklnt’l, 573 U.S. 208, 216(2014).
Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” {id. at 182 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 191 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now common place that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The Office recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”), 84 Fed. Reg. 50. Under that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim recites a judicial exception and does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See generally Memorandum.
Analysis
Applying the guidance set forth in the Memorandum, it is concludes that claims 40-44 and 39 do not recite patent-eligible subject matter.

(STEP 1): Claim 40 is directed to a method of designing a two-dimensional diffraction grating for a phase-stepping measurement system for determining an aberration map for a projection system, the method comprising: selecting a general geometry for the… grating; and selecting values for the least one parameter that result … to control contributions to a harmonic of a phase stepping signal.  
Accordingly, the step appears to merely be a computing step, which, similarly to the rest of the claim, amounts to nothing more than a mathematical relationship that is obtained via data processing. 
	Independent Claim 40 appears still to be ineligible under 101, since:

(Revised STEP 2A) Prong One—Directed to a Judicial Exception
The Memorandum instructs us first to determine whether each claim recites any judicial exception to patent eligibility. 84 Fed. Reg. at 54. The Memorandum identifies three judicially-excepted groupings: (1) mathematical concepts, (2) certain methods of organizing human activity such as fundamental economic practices, and (3) mental processes. Id. at 52. We primarily focus here on the third grouping—mental processes. 
	Although the Specification describes the invention as directed to a structure that Applicant refers to as a two-dimensional diffraction grating, designed for a phase-stepping measurement system for determining an aberration map for a projection system, claims 40-44 and 39 are not directed to such a structure, but to methods and a system for its design. These design methods and system are directed to the abstract concept of mental processes, wherein the selecting steps merely present obtaining/considering information about a geometrical parameter that will be processed, in view of reaching an intended optical result, so as to determine a final design. Appellant’s design process is analogous to an engineer designing, for instance, the structure of a house to stand up to a hurricane and a flood by selecting a preliminary design composed of two-by-fours, trusses, and other structures needed to hold up the roof and keep the house from falling down, based on the known ability of the various lumber structures to bear weight, determining 
	
	With regard to claim 40, in particular, each of the selecting steps is recited at a high level of generalization and merely selects a parameter to be used in the process of a grating design. As such, these steps, including the steps of (1) “selecting a general geometry… having at least one parameter” and (2) “selecting values for the …parameter … to control contributions to a… signal” are mental steps directed to a mental process, recited at a high level of generalization and merely provide information, as a result of reasoning, observation, research, or calculation, to be used in the process. 
	
	We further note that these steps are similar to other concepts the courts have identified as abstract mental processes. See Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138 (Fed. Cir. 2016) (methods of logic circuit design, comprising converting a functional description of a level sensitive latch into a hardware component description of the latch); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014) (organizing information through mathematical correlations). In Electric Power Group, our reviewing court explained that concepts of collecting and analyzing information, when broadly claimed, fall within the “realm of abstract ideas”: 
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).

See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank,
Nat’l Ass ’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344,1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions,
Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589-90 (1978); Gottschalkv. Benson, 409 U.S.
63, 67 (1972). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). 
Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1353—54 (Fed. Cir. 2016).


	Dependent claims 39, 41-44 recite additional limitations on the information the selecting steps provide and/or the manner by which the selecting steps are performed. As discussed above, merely limiting the type and/or format of the information selected here does not render the mental process any less abstract. With regard to the manner by which the selecting steps are performed, we note that claims 43-44 point to selecting the values of the parameter that minimize a grating efficiency of (+/-2,0) (0,+/-2) or (+/-1,+/-1) diffraction orders, which is construed as a mathematical operation of function minimizing and, therefore, is an abstract concept. 
	Accordingly, applying the guidance in the Memorandum, we conclude that claims 40-44 and 39 each recite a mental process, and thus recite abstract ideas.


	Revised Step 2A, Prong Two — Practical Application
	Having determined that claims 40-44 and 39 recite the abstract concept of a mental process, we next look to determine whether the claims recite “additional elements that integrate 
	Here, we find none. We find that the additional elements claims 40-44 and 39 recite do not integrate the judicial exception into a practical application. Notably, the claims do not recite, and the Specification does not describe, an improvement to the functioning of a measurement system, a lithography system, a computer, or to any other technology or technical field. The claims do not require any step of actually fabricating the grating as, for example, shown in Figure 14, based on one of the final grating designs. Further, and even if the Applicant amends the claims to include processing circuitry for implementing Applicant’s design method, a general computer processing environment comprising for ex. at least one processor, a non-transitory computer readable storage, a network communication module, and optional I/O devices and display, all interconnected via a system bus, such disclosure does not still integrate the mental processes recited in the claims into a practical application. See Memorandum, 84 Fed. Reg. at 55 (setting forth examples in which a judicial exception has not been integrated into a practical application). A fabricating step would be however enough to integrate the judicial exception into a practical application.

 (STEP 2B) – Inventive Concept
	Because we determine that claims 40-44 and 39 are directed to an abstract idea and they do not include additional elements that integrate the abstract idea into a practical application, we look to whether each claim provides an inventive concept, i.e., adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. Memorandum, 84 Fed. Reg. at 56. Again, we find none. Although the claims recite the intended result of controlling/minimizing/suppressing specific diffraction orders, this effect merely exist in the information upon which the mental process is applied. As such, the minimizing/suppression/control are part of the abstract idea and are not limitations beyond the judicial exception. Further, although other dependent claims recite selecting specific geometric parameters and their values, such steps are merely abstract mathematical concepts, and are not limitations beyond the judicial exception.
	Accordingly, we conclude that method claims 40-44 and 39 are directed to patent ineligible subject matter under 35 U.S.C. § 101. They ensnare the basic idea of creating a product design based on abstract mental processes and do not recite additional elements that integrate those mental processes into a practical application. Further, implementing the abstract idea on a general purpose computer does not transform it into a patentable apparatus; the idea remains a pre-empted mental process. Alice, 573 U.S. 208, 216 (2014) (“We have described the concern that drives this exclusionary principle as one of pre-emption.”) (citing Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[U]pholding the patent ‘would pre-empt use of this approach in all fields, and would effectively grant a monopoly over an abstract idea.’”)). Here, the decision-making processes and design output of the claims are abstract ideas, and the possible use of a general 

	The Examiner suggests the claims to be amended with a step of fabricating the diffraction grating according to the final design.


    PNG
    media_image1.png
    618
    628
    media_image1.png
    Greyscale

Annotated Fig. 3

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

11- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12- Claims 28-29, 32, 35-36, 38, 40 and 45 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (PGPUB No. 2008/0186509, cited by Applicants), hereinafter Kato.
As to claims 28, 40 and 45, Kato teaches a two-dimensional diffraction grating for a phase-stepping measurement system for determining an aberration map for a projection system and its method of designing (Figs. 1-14 and Abstract, ¶ 2, 8-10, even though determining the aberration map is considered here as a mere intended use), the diffraction grating comprising: a substrate provided with a square array of through-apertures (Figs. 1-3 and annotated Fig. 3; any square arrangement of mask 30, and its substrate compound ST/310/322/324 or just compound 322/324, can be considered as the claimed square array of openings 322a or 322b, i.e. through apertures), wherein the diffraction grating is self-supporting (¶ 37-45); (Claims 40 and 45) the method comprising: selecting a general geometry for the two-dimensional diffraction grating, the general geometry having at least one parameter (any of the geometrical parameters of the grating/substrate can be considered here); and selecting values for the least one parameter that result in a grating efficiency map for the two-dimensional diffraction grating so as to control contributions to a harmonic of a phase stepping signal (¶ 47-49).  
As to claim 29, Kato teaches the two-dimensional diffraction grating of claim 28, wherein the substrate comprises: a support layer; a radiation absorbing layer; and the square array of through-apertures extend through both the support layer and the radiation absorbing layer (Figs. 1-3 and ¶ 39-45 for ex.; layers 234A and 322).  
As to claims 32, 35-36, 38, Kato teaches the two-dimensional diffraction grating of claim 28, wherein a geometry of the two-dimensional diffraction grating is arranged to result in a grating efficiency map that suppresses grating efficiencies of the (n, m)th diffraction orders wherein n±m is an even number except the (0, 0)th diffraction order; (claim 35) wherein a geometry of the two- dimensional diffraction grating is arranged to result in a grating efficiency map that suppresses a grating efficiency of one or more diffraction orders, the one or more diffraction orders being the (n, m)th diffraction orders wherein n±m is an even number; (claim 36) wherein a geometry of the two- dimensional diffraction grating is arranged to suppress the (±2, 0) and (0,±2) diffraction orders; (claim 38) wherein the geometry of the two-dimensional diffraction grating is arranged to suppress the (±1, ±1) diffraction orders  (¶ 47-49 for ex.; nothing in the claims language is specific enough to limit the geometry to achieve the mere intended result of diffraction suppression/reduction).  


Claim Rejections - 35 USC § 103

13- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed 

14- Claims 30, 37, 39, 41-44 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kato in view of Lin et al. (PGPUB No. 2013/0312822).

As to claims 30, 37, 39, 41-44, Kato teaches the two-dimensional diffraction grating of claims 28, 36 and its corresponding design method of claim 40, wherein a geometry of the two- dimensional diffraction grating is arranged to result in a grating efficiency map that reduces a number of contributions above a threshold to a harmonic of a phase stepping signal (according to the 112 issues here above, this part is considered as an intended result from the structure of the grating) in response to the two-dimensional diffraction grating [[is]] being used with a first patterned region that comprises a one- dimensional diffraction grating or a two-dimensional checkerboard diffraction grating and  (claim 37, 39, 42) wherein: the square array of through apertures are circular (¶ 49 and annotated Fig. 3 for ex. ).
	Kato does not teach expressly wherein the two dimensional checkerboard diffraction grating with a 50% duty cycle; (claims 37, 39, 42) wherein: a ratio of the radius of the circular apertures to the distance between centers of adjacent apertures is approximately 0.3; (claim 39) wherein: a ratio of a radius of the circular apertures to a distance between centers of adjacent apertures is approximately 0.43.  
	However, from Figs. 2-3, one with ordinary skill in the art would appreciate the possibility of making a grating with a 50% duty cycle, i.e. the diameter of cell 322b over a cycle or a period between the centers of two adjacent cell 322b appears at around 50%). In this case, Similarly, a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skill in the art would have expected them to have the same properties (Titanium Metals Corporation of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); See MPEP 2144.05).” Moreover, and for the optical signal optimization of the diffracted orders, one with ordinary skill in the art would find it obvious to design the gratings with the claimed ratios, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the product and method of making of Kato general optimization requests so that the two dimensional checkerboard diffraction grating with a 50% duty cycle; wherein: a ratio of the radius of the circular apertures to the distance between centers of adjacent apertures is approximately 0.3; wherein: a ratio of a radius of the circular apertures to a distance between centers of adjacent apertures is approximately 0.43, with the advantage of optimizing the results of diffraction signals.

As to claims 43-44, Kato teaches the method of claim 40.
at least one parameter comprises selecting values for the least one parameter that minimizes a grating efficiency of one or more diffraction orders, the one or more diffraction orders being the (n, m)th diffraction orders, wherein n±m is an even number, and the step of selecting values for the least one parameter involves selecting values for the least one parameter that minimizes a grating efficiency of the (±2, 0) and (0,±2) diffraction orders; (claim 44) wherein the selecting values for the least one parameter comprises selecting values for the least one parameter that minimizes a grating efficiency of the (±1, ±1) diffraction orders.  
However, in ¶ 47-49, Kato considers geometrical parameters and diffraction formulas (1 and 2), based on the known grating diffraction formula (d sin  = m ; see reference in Conclusion that details the formula), which relates the angles () at which any order (m) can be measured or not measured (suppressed), given the light wavelength  used and the geometrical pitch of the grating, d. One with ordinary skill in the art would appreciate how to use this formula and the teachings of Kato to design the geometrical characteristics of the grating and of the optical system, that enable the minimizing of efficiency of any arbitrary order in the two dimensional model.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the product and method of making of Kato general optimization requests so that the selecting values for the at least one parameter comprises selecting values for the least one parameter that minimizes a grating efficiency of one or more diffraction orders, the one or more diffraction orders being the (n, m)th diffraction orders, wherein n±m is an even number, and the step of selecting values for the least one parameter involves selecting values for the least one parameter that minimizes a grating efficiency of the (±2, 0) and 

15- Claims 33-34 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kato in view of Lin et al. (PGPUB No. 2013/0312822).

As to claims 33-34, Kato teaches the two-dimensional diffraction grating of claim 32.
Kato does not teach expressly wherein the square array of through-apertures are generally octagonal, being formed from a square that is orientated at 45o to the axes of the square array of through-apertures and having a diagonal dimension that matches a distance between the centres of adjacent through-apertures, each of the four corners of the square having been truncated so as to form a generally rectangular connecting portion of the substrate between each pair of adjacent through apertures; (claim 29) wherein a width of the generally rectangular connecting portion of the substrate between each pair of adjacent through apertures is approximately 10% of the distance between centers of adjacent through-apertures.
However, octagonally shaped through holes in two dimensional grating structures is a well known product, see Lin (Abstract and Figs. 1-6 and ¶ 23, 25-26 for ex.) and the claim is considered herein as a product-by-process and the method steps to obtain the product are given patentability weight (See MPEP 2113. I). As to claim 29, the values of the hole dimensions in ¶ 24 do not preclude the claimed value of the distance, 10%, between the sides of adjacent holes, and one with ordinary skill in the art would find it obvious to use such a width/distance 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the product and method of making of Kato according to Lin and general optimization requests so that the square array of through-apertures are generally octagonal, being formed from a square that is orientated at 45o to the axes of the square array of through-apertures and having a diagonal dimension that matches a distance between the centres of adjacent through-apertures, each of the four corners of the square having been truncated so as to form a generally rectangular connecting portion of the substrate between each pair of adjacent through apertures; wherein a width of the generally rectangular connecting portion of the substrate between each pair of adjacent through apertures is approximately 10% of the distance between centers of adjacent through-apertures, with the advantage of optimizing the results of diffraction signals.

Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 
https://en.wikipedia.org/wiki/Diffraction_grating.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886